Citation Nr: 1526441	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-03 502	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for nightmares.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of hepatitis.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a skin rash of the head, arms, and legs.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of a stress fracture of the right foot.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of fragment wounds of the neck and right leg.  

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for recurrent low back pain.

7.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the United States Army from February 1977 to January 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2007 and July 2009 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St Petersburg, Florida and Montgomery, Alabama, respectively. 

FINDING OF FACT

In June 2015, the Veteran, through his representative, requested in writing to withdraw all pending appeals.

CONCLUSION OF LAW

The criteria for withdrawal of all pending appeals by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In February 2009 and September 2011, the Veteran filed substantive appeals to the RO's decisions that denied service connection for nightmares as well as an increased rating for PTSD and that declined to reopen claims for service connection for hepatitis, a skin rash, stress fracture residuals of the right foot, fragment wound residuals of the neck and right leg, and recurrent back pain.  See Rating Decisions dated in April 2007 and July 2009.  In a written statement submitted in June 2015, he requested withdrawal of his appeal of these issues.  See correspondence, from The American Legion, dated June 15, 2015.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeals are dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


